 



Exhibit 10.45

THIRD AMENDMENT TO CREDIT AGREEMENT

     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of February 7, 2005, among PMC COMMERCIAL TRUST, a real estate investment
trust organized under the laws of the State of Texas (“Borrower”), certain
Lenders, and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A.
(Main Office Chicago)) (“Administrative Agent”).

PRELIMINARY STATEMENT:

     Borrower, Administrative Agent and Lenders are party to that certain Credit
Agreement (as renewed, extended, amended and restated, the “Credit Agreement”)
dated as of February 29, 2004, pursuant to which the Lenders have made and may
hereafter make loans to Borrower. The parties hereto have agreed to amend the
Credit Agreement as described herein.

     Accordingly, for adequate and sufficient consideration, the receipt of
which is hereby acknowledged, Borrower, Administrative Agent and Lenders agree
as follows:

     1. Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment and (b) references to “Sections,” “Schedules” and “Exhibits” are
to sections, schedules and exhibits to the Credit Agreement.

     2. Amendments.

     (a) The following new defined terms are added to Section 1.1 of the Credit
Agreement as follows (to be inserted in alphabetical order):

     “CDO Subsidiary” means a Subsidiary (i) of which all of the issued and
outstanding common equity interests are held by Borrower or one or more of its
wholly-owned Subsidiaries, (ii) which is formed for the sole purpose of issuing
preferred securities to an unrelated third party, and (iii) which has no assets
other than its rights as payee in respect of Qualified Intercompany Debt.

     “Qualified Intercompany Debt” means any unsecured indebtedness, in a
principal amount not to exceed $100,000,000, owing by the Borrower to a CDO
Subsidiary from time to time and evidenced by one or more promissory notes or
other evidences of indebtedness, which indicate that such indebtedness is
subordinated to the Obligation (such subordination to be on terms reasonably
acceptable to the Administrative Agent). In any case, the Borrower shall deliver
the promissory notes or other documents evidencing the terms of such
indebtedness, containing all the materially final or substantially final terms,
to the Administrative Agent at least 5 Business Days in advance of the
incurrence of any Qualified Intercompany Debt.

     (b) Clause (ii) of the definition of “Asset Coverage Ratio” in Section 1.1
of the Credit Agreement is amended in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     (ii) the outstanding principal amount of all Funded Debt for which either
Borrower or First Western is obligated (other than any Qualified Intercompany
Debt, any Mortgages related to the Amerihost Properties and any preferred stock
of PMC Investment Corporation).

     (c) The defined term “Total Liabilities” in Section 1.1 of the Credit
Agreement is amended in its entirety as follows:

     “Total Liabilities” means, at any time and for the Consolidated Companies,
all liabilities properly reflected on the Consolidated Companies’ consolidated
balance sheet in accordance with GAAP (other than any Qualified Intercompany
Debt).

     (d) Section 7.1(f) of the Credit Agreement is amended in its entirety as
follows:

     (f) [Intentionally Deleted]

     (e) Section 7.1(c) of the Credit Agreement is amended in its entirety as
follows:

     (c) SEC Filings. Promptly after preparation, but in any event (i) within
60 days after the end of each of the first three fiscal quarters of Borrower, an
accurate and complete copy of Borrower’s Form 10-Q as filed with the Securities
and Exchange Commission, (ii) within 90 days after the end of each fiscal year
of Borrower, an accurate and complete copy of Borrower’s Form 10-K as filed with
the Securities and Exchange Commission, and (iii) promptly upon their becoming
available, accurate and complete copies of all registration statements, other
reports (including those on Form 8-K) and statements and schedules filed by
Borrower with any securities exchange, the Securities and Exchange Commission or
any other similar Governmental Authority.

     (f) Section 8.2(a)(iii) of the Credit Agreement is amended in its entirety
as follows:

     (iii) either (A) any Debt arising under or in connection with any
Structured Financing that is entered into as a result of an Asset Securitization
or (B) any Qualified Intercompany Debt;

     (g) Section 8.2(b) of the Credit Agreement is amended in its entirety as
follows:

     (b) Prepay, purchase, repurchase, defease or redeem, or cause to be
prepaid, purchased, repurchased, defeased or redeemed, any principal of, or any
premium (if any) or interest on, any of its Debt (including, without limitation,
any Qualified Intercompany Debt), or fund or cause to be funded any sinking or
similar fund for any such Debt (including, without limitation, any Qualified
Intercompany Debt), except for:

2



--------------------------------------------------------------------------------



 



     (i) the Obligation;

     (ii) any Debt (other than any Qualified Intercompany Debt) permitted under
Section 8.2(a)(iv) above in connection with the sale of the underlying real
property to a third party in an arm’s-length transaction, so long as all
prepayments required by Section 3.2(c) are made simultaneously therewith;

     (iii) any Debt owed by a Special Purpose Entity (other than any CDO
Subsidiary) incurred in connection with an Asset Securitization, so long as
(A) such Debt has been reduced to 15% or less of its original principal amount,
(B) such prepayment fully extinguishes such Debt, (C) no Default or Event of
Default then exists or would be created by such prepayment, and (D) all
remaining Mortgage Loans and related assets of such Special Purpose Entity are
immediately transferred to Borrower; or

     (iv) in the case of Qualified Intercompany Debt, any payments expressly
permitted by Section 8.2(c) below.

     (h) Section 8.2 of the Credit Agreement is amended by adding the following
as a new Section 8.2(c):

     (c) Prepay, purchase, repurchase, defease or redeem, or cause to be
prepaid, purchased, repurchased, defeased or redeemed, any principal of, or any
premium (if any) or interest on, any of its Qualified Intercompany Debt, or fund
or cause to be funded any sinking or similar fund for any Qualified Intercompany
Debt. Notwithstanding the foregoing, (i) the Borrower may make regularly
scheduled interest payments on its Qualified Intercompany Debt and payments of
principal on its Qualified Intercompany Debt upon its stated maturity unless
(A) an Event of Default has occurred and is continuing under Section 10.1 as a
result of a failure to make a payment of principal or interest under any Note or
under Section 10.11 as a result of any nonpayment of any Rate Management
Obligation when due, or (B) the maturity of the Obligation has been accelerated
pursuant to either Section 11.1(a) or 11.1(b) hereof, and (ii) the Borrower may
make other principal payments or prepayments of Qualified Intercompany Debt (and
payment of accrued interest thereon), at its option, at any time prior to the
stated maturity thereof, unless an Event of Default has occurred and is then
continuing.

     (i) Section 8.5 of the Credit Agreement is amended in its entirety as
follows:

     8.5 Transactions with Affiliates. No Company may enter into any transaction
with any of its Affiliates except (a) Asset Securitizations, but only so long as
(i) no Event of Default or Potential Default has occurred and is continuing at
the time of such Asset Securitization, and (ii) all mandatory prepayments on the
Obligation required by Section 3.2(c) are made in connection therewith, (b) the
issuance of Qualified Intercompany Debt, and (c) other transactions (other than

3



--------------------------------------------------------------------------------



 



Investments) in the ordinary course of business and upon fair and reasonable
terms not materially less favorable than it could obtain or could become
entitled to in an arm’s-length transaction with a Person that was not its
Affiliate.

     (j) Section 8.9(a) of the Credit Agreement is amended in its entirety as
follows:

     (a) Distributions to Borrower from any other Company and Distributions by
any CDO Subsidiary to any of its owners; and

     (k) Section 8 of the Credit Agreement is amended by adding the following as
a new Section 8.18:

     8.18 Amendments to Qualified Intercompany Debt. Without the prior written
consent of the Administrative Agent, no Company may amend, restate or otherwise
modify any of the terms of any Qualified Intercompany Debt which relate to the
subordination of such Qualified Intercompany Debt to the Obligations.

     (l) Section 9.2 of the Credit Agreement is amended in its entirety as
follows:

     9.2 Maximum Leverage Ratio. The ratio of the Consolidated Companies’
consolidated Total Liabilities to the Consolidated Companies’ consolidated Net
Worth shall not at any time exceed 2.00 to 1.00.

     (m) Section 9.5 of the Credit Agreement is amended in its entirety as
follows:

     9.5 [Intentionally Deleted]

     (n) Section 10.7 of the Credit Agreement is amended in its entirety as
follows:

     10.7 Ownership of Other Companies. Except as a result of transactions
permitted by this agreement, any Company (other than Borrower or any CDO
Subsidiary) fails to constitute the direct or indirect wholly owned Subsidiary
of Borrower.

     3. Conditions Precedent. Notwithstanding any contrary provisions, the
foregoing paragraphs in this Amendment are not effective unless and until
(a) the representations and warranties in this Amendment are true and correct
and (b) Administrative Agent receives counterparts of this Amendment executed by
each party named below.

     4. Ratifications. This Amendment modifies and supersedes all inconsistent
terms and provisions of the Credit Documents, and except as expressly modified
and superseded by this Amendment, the Credit Documents are ratified and
confirmed and continue in full force and effect. Borrower, Administrative Agent
and Lenders agree that the Credit Documents, as amended by this Amendment,
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

4



--------------------------------------------------------------------------------



 



     5. Representations and Warranties. Borrower hereby represents and warrants
to Administrative Agent and Lenders that (a) this Amendment and any Credit
Documents to be delivered under this Amendment have been duly executed and
delivered by Borrower, (b) no action of, or filing with, any Governmental
Authority is required to authorize, or is otherwise required in connection with,
the execution, delivery, and performance by Borrower of this Amendment and any
Credit Document to be delivered under this Amendment, (c) this Amendment and any
Credit Documents to be delivered under this Amendment are valid and binding upon
Borrower and are enforceable against Borrower in accordance with their
respective terms, except as limited by any applicable Debtor Relief Laws,
(d) the execution, delivery and performance by Borrower of this Amendment and
any Credit Documents to be delivered under this Amendment do not require the
consent of any other Person and do not and will not constitute a violation of
any Governmental Requirements, agreements or understandings to which Borrower is
a party or by which Borrower is bound, (e) the representations and warranties
contained in the Credit Agreement, as amended by this Amendment, and any other
Credit Document are true and correct in all material respects as of the date of
this Amendment, and (f) as of the date of this Amendment, no Event of Default or
Potential Default exists or is imminent.

     6. References. All references in the Credit Documents to the “Credit
Agreement” refer to the Credit Agreement as amended by this Amendment. This
Amendment is a “Credit Document” referred to in the Credit Agreement and the
provisions relating to Credit Documents in the Credit Agreement are incorporated
by reference, the same as if set forth verbatim in this Amendment.

     7. Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.

     8. Parties Bound. This Amendment binds and inures to the benefit of
Borrower, Administrative Agent and each Lender, and, subject to Section 14 of
the Credit Agreement, their respective successors and assigns.

     9. Special Provision Regarding Indemnities. Notwithstanding anything in the
Credit Agreement to the contrary, no CDO Subsidiary (as defined herein) will be
an “Indemnitor” for purposes of Section 7.11 of the Credit Agreement.

     10. Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated above.

         
 
  JPMORGAN CHASE BANK, NA,
 
  as Administrative Agent, Bank One and a Lender
 
       

  By:   /s/ Bradley C. Peters, Senior Vice President

       

      Bradley C. Peters, Senior Vice President
 
       
 
  PMC COMMERCIAL TRUST,
 
  as Borrower
 
       

  By:   /s/ Jan F. Salit

       

  Name:   Jan F. Salit

       

  Title:   Executive Vice President

       

6